Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 1 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 2 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 3 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 4 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 5 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 6 of 20




                                                                   5
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 7 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 8 of 20




                                                                   7
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 9 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 10 of 20




                                                                    9
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 11 of 20




                                                                    10
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 12 of 20




                                                                    11
12   Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 13 of 20
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 14 of 20




                                                                    13
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 15 of 20




                                                                    14
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 16 of 20




                                                                    15
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 17 of 20




                                                                    16
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 18 of 20




                                                                    17
Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 19 of 20




                                                                    18
19   Case 3:19-cr-00199-SRU Document 57-6 Filed 02/08/21 Page 20 of 20
